DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the taste stimulus dispenser must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims now recite a taste dispenser and a determination of diminished taste based on a pupillary response. There is no mention of such a dispenser in the specification and one of ordinary skill in the art would not understand the specification as describing such a taste dispenser or determining diminished taste based on pupillary response. For at least these reasons, the claims must be rejected as lacking written description support in the specification.
Allowable Subject Matter
Claims 1-8 and 11-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 11 recite or similarly recite, inter alia,
a taste dispenser configured to store the taste stimulus; and a
mobile device comprising: 
a detector, 
a processor, and 
a memory coupled to the processor, the memory storing instructions that, when executed by the processor, cause the processor to: 
cause the taste dispenser to provide the taste stimulus to the subject, 
measure, via the detector, a pupillary response of the subject to the taste stimulus, compare the measured pupillary response to a reference, 
determine whether the subject demonstrates a diminished or an absent response to the taste stimulus according to whether the measured pupillary response differs from the reference by a threshold, and 
provide an alert according to whether the subject has the diminished or the absent response to the taste stimulus, wherein the alert comprises an intervention associated with COVID-19.
The closest references found during Examiner’s search of the prior art were US 10,888,283 B1 to Benjauthrit et al., US 8,986,218 B2 to De Lemos et al., an article entitled “Autonomic Nerve Reaction by Taste Stimulus of the Recognition Threshold Density,” by Ono et al., an article entitled “Can symptoms of anosmia and dysgeusia be diagnostic for COVID-19?” by Zahra et al., an article entitled “Evaluating the Onset, Severity, and Recovery of Changes to Smell and Taste Associated With COVID-19 Infection in a Singaporean Population (the COVOSMIA-19 Trial): Protocol for a Prospective Case-Control Study,” by Sheen et al., and an article entitled “Pupillometry of taste: Methodological guide–from acquisition to data processing-and toolbox for MATLAB,” by Lemercier et al. 
Each of these references, alone or in combination with one another or any other prior art reference, fails to anticipate or render obvious the inventions of claims 1 and 11, including  the use of a mobile device to determine a pupillary response to a taste stimulus to provide an alert comprising an intervention associated with COVID-19. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791